Citation Nr: 0702608	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  97-32 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for urinary bladder cancer, 
claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.  He is a veteran of World War II who earned the 
Combat Medal Badge and was awarded the Purple Heart Medal and 
Bronze Star Medal.  

This matter came to the Board on appeal from a July 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for 
bladder cancer claimed as due to exposure to ionizing 
radiation.  The veteran's disagreement with that decision led 
to this appeal.  In January 1998, the veteran testified 
before a hearing officer at a hearing held at the RO.  In a 
decision dated in April 1999, the Board determined that new 
and material evidence had been received to reopen the claim, 
which had earlier been denied in an unappealed decision by 
the RO in September 1993.  In April 1999, after reopening the 
claim, the Board remanded the case to the RO for further 
development.

After undertaking certain development, the RO continued its 
denial of the claim and returned the case to the Board.  In 
September 2002, and more recently in April 2006, the Board 
remanded the claim to the RO, directing it in April 2006 to 
obtain an opinion from the Director of the Compensation and 
Pension Service (CPS) or the Under Secretary for Health, 
provide full Veterans Claims Assistance Act Notice (VCAA), 
and issue a more recent SSOC.  The claim is now before the 
Board for further appellate consideration.

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in March 2006.

In the instant case, the Board finds that the RO complied 
with the April 2006 Remand directive and therefore it may 
proceed with its review of the appeal.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).



FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran was diagnosed with papillary well 
differentiated transitional cell carcinoma, grade I, 
bladder in February 1987, decades post-service.

3.	The veteran did not serve on active duty in Japan within 
10 miles of Hiroshima or Nagasaki.

4.	The veteran's radiation exposure dose estimate amounts to 
0.1 rem.

5.	The competent medical evidence does not establish a nexus 
between the veteran's bladder cancer and any incident of 
service, or that this disease was incurred in or 
aggravated by service.


CONCLUSION OF LAW

Service connection for urinary bladder cancer, claimed as due 
to exposure to ionizing radiation, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2006 and January 2005 letters sent to the veteran by the AMC 
and RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The May 2006 and January 2005 letters from the AMC and RO 
satisfy these mandates.  The May 2006 letter informed the 
veteran about the type of evidence needed to support his 
claim, namely, proof of exposure to ionizing radiation during 
service and subsequent development of a radiogenic disease.  
The January 2005 letter apprised the veteran of the evidence 
needed to establish a direct service connection claim, that 
is, a showing that (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service; this letter also advised the 
veteran about presumptive service connection.  

The May 2006 correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession and 
provided him with notice of how VA establishes disability 
ratings and effective dates in accordance with Dingess.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
July 1997 RO decision that is the subject of this appeal in 
its May 2006 or January 2005 letters.  Notwithstanding this 
belated notice, the Board determines that the RO cured this 
defect by providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the September 
2006 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and VA solicited a medical 
opinion from the Chief Public Health and Environmental 
Hazards Officer regarding the potential causation of his 
urinary bladder cancer, which was adequate for the purposes 
of deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection Based on Exposure to Ionizing Radiation
A veteran may establish service connection for a disability 
claimed to be attributable to ionizing radiation exposure 
during service in one of three different ways.  McGuire v. 
West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir.1997).  First, the veteran could demonstrate 
that his or her disease is among the 15 types of cancer that 
are presumptively service connected, pursuant to 38 U.S.C. § 
1112(c) and 38 C.F.R. § 3.309.  Second, a veteran may show 
that the disorder falls on the list of "radiogenic 
diseases" enumerated in 38 C.F.R. § 3.311(b) that will be 
service connected, provided that certain conditions specified 
in that regulation are met.  Third, direct service connection 
of a disease claimed to have been caused by ionizing 
radiation can be established by "'show[ing] that the disease 
or malady was incurred during or aggravated by service,'" a 
task which "'includes the difficult burden of tracing 
causation to a condition or event during service.'"  
McGuire, supra, quoting Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).   

Presumptive Service Connection for Chronic Diseases & for 
Radiation-Exposed Veterans, 38 U.S.C.A. § 1112(c) & 38 C.F.R. 
§§ 3.307, 3.309(a), (d)
38 C.F.R. § 3.307(a) provides that some diseases that become 
manifest after service "will be considered to have been 
incurred in or aggravated by service . . . even though there 
is no evidence of such disease during the period of 
service," as long as these diseases become manifest to a 
compensable degree within the applicable regulatory time 
periods.  38 C.F.R. §§ 3.307(a); see 38 C.F.R. § 3.309.  With 
respect to chronic diseases, such a disease "must have 
become manifest to a degree of 10 percent or more within 1 
year . . . from the date of separation from service. . . ."  
38 C.F.R. § 3.307(a)(3).  Only those diseases enumerated in 
38 C.F.R. § 3.309(a) qualify as "chronic" for the purposes 
of the regulation, and it includes malignant tumors, among 
others.  38 C.F.R. §§ 3.307(a), 3.309(a).  Additionally, the 
veteran must have served 90 days or more during a war period 
or after December 31, 1946.  38 C.F.R. § 3.307(a)(1).

In addition, under 38 U.S.C.A. § 1112(c), if a radiation-
exposed veteran has one of the 15 enumerated presumptive 
diseases contained in § 1112(c)(2), such disease shall be 
considered to have incurred in or been aggravated by active 
service, despite the fact that no record of evidence of such 
disease during a period of such service.  38 U.S.C.A. § 
1112(c).  Relevant to the instant case, cancer of the urinary 
tract, which includes the bladder, is among the 15 listed 
presumptive diseases.  See 38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d), Note (stating that "the term 'urinary 
tract' means the . . . urinary bladder . . . .").   

As defined by 38 U.S.C.A. § 1112(c)(3), and pertinent to the 
instant case, a "radiation exposed veteran" is a veteran 
who, while serving on active duty, participated in a 
"radiation risk activity," which, in turn, is defined as 
having participated in the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  38 
U.S.C.A. § 1112(c)(3); accord 38 C.F.R. § 3.309(d)(3)(ii)(B).  
The implementing regulation, 38 C.F.R. § 3.309(d)(3)(vi), 
further provides that "[t]he term 'occupation of Hiroshima 
or Nagasaki, Japan, by United States forces' means official 
military duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation functions such as occupation 
of territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials."  38 C.F.R. § 
3.309(d)(3)(vi); accord McGuire, supra at 277-78.

Radiogenic Diseases, 38 C.F.R. § 3.311
Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and 
includes urinary bladder cancer, among other diseases and any 
other cancer.  38 C.F.R. § 3.311(b)(2).

Section 3.311(a) requires the development of a radiation dose 
assessment where a veteran establishes that he has a 
radiogenic disease that first became manifest after service, 
but where it did not become manifest to a compensable degree 
within any applicable presumptive period specified in either 
38 C.F.R. § 3.307 or § 3.309, and where he contends that the 
disease arose as a result of ionizing radiation exposure in 
service.  Dose data must be requested from the Department of 
Defense (DoD) in claims based upon participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946, as in the instant case.  38 C.F.R. § 
3.311(a)(2)(ii).  In addition, in all other claims involving 
radiation exposure, a request will be made for any available 
records concerning the veteran's exposure to radiation.  38 
C.F.R. § 3.311(a)(2)(iii).  These records normally include 
but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  38 C.F.R. § 3.311(a)(2)(iii).  
All such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

With respect to proving radiation exposure, 38 C.F.R. § 
3.311(a)(4) states that if military records do not establish 
presence at or absence from a site at which exposure to 
radiation is claimed to have occurred, the veteran's presence 
at the side will be conceded.  In addition, the veteran may 
not be required to produce evidence substantiating exposure 
if the information in the veteran's service records or other 
records maintained by the DoD is consistent with the claim 
that the veteran was present where and when the claimed 
exposure occurred.    

When it is determined that (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
occupation of Hiroshima or Nagasaki, Japan, from September 
1945 until July 1946; (2) the veteran subsequently developed 
a radiogenic disease; and (3) such disease first became 
manifest 5 or more years after exposure, before adjudication 
of the claim, it must be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
specific enumerated procedures contained in § 3.311(c).  If 
any of the foregoing three requirements has not been met, it 
shall not be determined that a disease has resulted from 
exposure to ionizing radiation under such circumstances.  38 
C.F.R. § 3.311(b).  

However, when a claim is forwarded to the Under Secretary for 
Benefits for review, he or she may request an advisory 
medical opinion from the Under Secretary for Health and shall 
consider the claim with reference to certain factors.  38 
C.F.R. § 3.311(c)(1).  Such factors to be considered in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include: (1) the 
probable dose, in terms of dose type, rate and duration as a 
factor in inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) the veteran's gender and pertinent family history; (4) 
the veteran's age at time of exposure; (5) the time-lapse 
between exposure and onset of the disease; and (6) the extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.  38 C.F.R. § 3.311(e).  If the Under Secretary for 
Benefits determines there is no reasonable possibility that 
the veteran's disease resulted from radiation exposure in 
service, the Under Secretary for Benefits shall so inform the 
regional office of jurisdiction in writing, setting forth the 
rationale for this conclusion.  38 C.F.R. § 3.311(c)(ii).

Finally, 38 C.F.R. § 3.311(f) provides that the determination 
of service connection will be made under the generally 
applicable provisions of this regulation, giving due 
consideration to all evidence of record, including any 
opinion provided by the Under Secretary for Health or an 
outside consultant, and to published evaluations, pursuant to 
38 C.F.R. § 1.17.  With regard to any issue material to 
consideration of a claim, the provisions of 38 C.F.R. § 3.102 
pertaining to the benefit of the doubt rule apply.

Direct Service Connection, 38 C.F.R. § 3.304
Pursuant to Federal Circuit's decision in Combee, when 
addressing a service connection claim based on exposure to 
ionizing radiation, VA must not only determine whether the 
veteran had a disability recognized by VA as being 
etiologically related to exposure to such radiation, but must 
also determine whether the disability was otherwise the 
result of active service.  See Combee, 34 F.3d at 1043-1044.  
Thus, the fact that the requirements of presumptive service 
connection may not be satisfied does not preclude a veteran 
from establishing service connection by way of direct 
causation.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence. See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997). If service connection is to 
be established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology. Id.

In addition, certain chronic diseases, including a malignant 
tumor or cancer, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

The Court has held that "[f]or [direct] service connection 
to be awarded, there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
a. Factual Background
The veteran's service medical records (SMRs) indicate that he 
served with the 25th Medical Battalion.  

A September 1943 Operation Report conveys that the veteran 
underwent dilatation, urethral and had a postoperative 
diagnosis of stricture, urethral, moderate, caused by "old" 
gonorrhea.  Another September 1943 medical note indicates 
that the veteran was treated for urethritis, chronic, not 
venereal, with cause undetermined.  

June 1945 and September 1945 SMRs disclose that the veteran 
visited an army hospital in Luzon, Philippines. 

A February 1987 private medical report indicates that the 
veteran was diagnosed with papillary well differentiated 
transitional cell carcinoma, grade I, bladder.  A January 
1989 private medical note reveals the same.  

In a January 1997 Statement in Support of Claim, the veteran 
indicated that he did not have the military personnel records 
to prove that he served in Japan during World War II.  At 
this time, he also submitted copies of diary entries, dated 
September to October 1945, which indicated that he served in 
Wakayama Harbor as well as Nagoya Harbor and on the island of 
Luzon.  These entries made no reference to visits to Nagasaki 
or Hiroshima.  

A March 1997 Request for Information indicates that the 
veteran's service records were fire-related.  

A July 1997 correspondence from the Defense Special Weapons 
Agency (DSWA) to the RO indicates that the veteran's service 
record could not be located at the National Personnel Records 
Center (NPRC), and as such, a search of alternative unit 
records was required to provide an outline of the veteran's 
service.  Army morning reports revealed that on October 7, 
1945, while assigned to the 25tth Medical Battalion, the 
veteran arrived with his unit aboard the USS Arenac at 
Wakayama Harbor, Honshu, Japan, which was located 
approximately 325 miles from Nagasaki and 175 miles from 
Hiroshima.  The USS Arenac then sailed to Nagoya, which was 
located about 440 miles from Nagasaki and 290 miles from 
Hiroshima, where the veteran's unit debarked on October 28, 
1945.  The records disclosed that the veteran remained with 
his unit at Nagoya until December 29, 1945, when he was 
released from his assignment and transferred to the 11th 
Replacement Depot at Okazaki, Honshu, which was approximately 
440 miles from Nagasaki and 290 miles from Hiroshima, for 
transfer to the United States.  In summation, the Army 
records did not document the veteran's presence with the 
American occupation forces in either Hiroshima or Nagasaki; 
instead, these records placed him no closer than 175 miles 
from the former city and 325 miles from the later.  

During his January 1998 Decision Review Officer (DRO) 
hearing, the veteran testified that his medical battalion 
sent doctors out with drivers to perform examinations of 
Japanese civilians.  Hearing Transcript at 1.  He indicated 
that during these trips, he served under Major H., who he 
thought was now deceased, and Captain G., whose whereabouts 
he did not know.  Hearing Transcript at 2.           

In an August 1998 correspondence, the veteran stated that he 
had assisted medical officers with treatment of Japanese 
civilians in and about Hiroshima and Nagasaki.  In a March 
1999 correspondence, the veteran, through his accredited 
representative, similarly stated that he served in Japan as a 
medical specialist, where he was assigned as the driver of 
two medical doctors.  

The Board remanded the case for further development in 
conformity with the procedures enunciated in 38 C.F.R. § 
3.311 in September 2002.

A November 2003 Request for Information indicates that the 
veteran's service records pertaining to exposure to radiation 
and his DD 1141 were fire-related and therefore, the 
information could not be reconstructed.

In a February 2004 Statement in Support of Claim, the veteran 
stated that he served around the areas of Nagasaki and 
Hiroshima as a result of his duties of driving Major H.H. to 
these locales and providing medical check-ups of Japanese 
civilians during the fall of 1945.  

A June 2004 letter from the Defense Threat Reduction Agency 
(DTRA) to the RO conveys that a scientific radiation dose 
assessment for American troops, like the veteran, who 
occupied cities in Japan outside of Nagasaki and Hiroshima 
had no potential for exposure from the strategic bombing of 
these two cities.  This letter noted that the locations where 
the veteran served, namely Wakayama and Nagoya, were 
approximately 175 miles and 290 miles from Hiroshima 
respectively, and 325 miles and 440 miles from Nagasaki 
respectively.  In summary, DTRA was unable to confirm the 
veteran's participation with the American occupation of 
Hiroshima or Nagasaki following World War II.     

The veteran stated in an August 2004 correspondence that he 
served in Japan shortly after the United States dropped two 
atomic bombs and traveled to Nagasaki and Hiroshima at this 
time.    

A December 2005 letter from the Director of Occupational 
Health Services (OHS) to the RO indicated that after a 
search, she was not able to determine whether the veteran did 
or did not participate in an established dosimetry program 
administered by the United States Army Ionizing Radiation 
Dosimetry Branch (USAIRDB) while on active duty, as the 
records apparently dated back only to mid-1954, well after 
the veteran's discharge.  This correspondence also conveyed 
that the veteran did not participate in radiation risk 
activity during his assignments at Wakayama Harbor, Nagoya 
Harbor or the City of Nagoya between October 1945 and January 
1946, as such official military duties were not performed 
within 10 miles of Hiroshima or Nagasaki.  The veteran's 
military records did not document his presence with the 
American occupation forces in either location, and, instead, 
available records placed him no closer than 325 miles from 
Nagasaki and 175 miles from Hiroshima.  Accordingly, the 
Director of OHS concluded that the veteran had no potential 
for exposure from the bombing of these locations, that his 
active duty assignments did not qualify him as a radiation-
exposed veteran, and that these assignments did not qualify 
as "radiation risk activities," pursuant to § 3.309.  She 
estimated that the veteran's exposure to ionizing radiation 
as a result of his military duties was no greater than the 
annual dose limit for the general public of 0.1 rem.          

In a March 2006 Informal Hearing Presentation, the veteran 
stated that he served aboard the USS Arenac, which docked at 
Wakayama Harbor, Honshu, Japan in October 1945, sailing 
thereafter to Nagoya, Japan.  He conceded that neither 
location was within 10 miles of Nagasaki or Hiroshima.  The 
veteran further stated, however, that he traveled to a secure 
area of Hiroshima with a Medical Officer H. from the 25th 
Medical Battalion, 161st Infantry Regiment, 25th Infantry 
Division to issue prophylactics.  He indicated that he served 
as a medical specialist/driver.    

In May 2006, the veteran indicated that he had no additional 
evidence to offer in 
support of his claim.  

In July 2006, the Chief Public Health and Environmental 
Hazards Officer, Dr. L.R.D., submitted a letter to the 
Director of the Compensation and Pension Service (CPS).  The 
physician indicated that based on the Army Health Physics 
Program letter of December 2005, it was estimated that the 
veteran was exposed to a dose of ionizing radiation of 0.1 
rem during his military duties in Japan.  Dr. L.R.D. also 
explained that the bladder is considered to have a moderate 
comparative susceptibility to radiation-induced cancer and 
the strength of the evidence linking such cancer to radiation 
exposure was felt to be convincing.  However, in the instant 
case, statistical analysis calculated a 99th percentile value 
of probability of causation of 0.15 percent.  In light of 
these data, therefore, Dr. L.R.D. concluded that "it is 
unlikely that the veteran's papillary transitional cell 
carcinoma of the bladder can be attributed to exposure to 
ionizing radiation associated with military duties in 
Japan."  

A July 2006 correspondence from the Director of the CPS to 
the AMC disclosed the findings of the Under Secretary of 
Health, and indicated that, based on a review of all the 
evidence, there was no reasonable possibility that the 
veteran's bladder carcinoma resulted from radiation exposure 
in service.  

In a November 2006 correspondence, the veteran indicated that 
he was stationed in Japan from October 1945 to December 1945.  

b. Discussion 
The Board determines that the evidence weighs against the 
veteran's presumptive service connection claim based on 
having a chronic disease, pursuant to 38 C.F.R. § 3.307(a) 
and § 3.309(a), as he was not diagnosed with bladder cancer 
within one year of service discharge.

In addition, the Board finds that the evidence preponderates 
against the veteran's claim based on presumptive service 
connection for a radiation-exposed veteran, under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Specifically, while 
bladder cancer qualifies as one of the 15 presumptive 
diseases under these provisions, the evidence of record 
indicates that he does not qualify as a "radiation exposed 
veteran," within the meaning of § 1112(c)(3) or § 
3.309(d)(3)(vi), as he did not participate in "radiation 
risk activity," as defined by the regulation; that is, the 
evidence does not indicate that he served in an official 
military capacity within 10 miles of the city limits of 
Hiroshima or Nagasaki.  Instead, available service records as 
well as the veteran's diary entries place him in Wakayama 
Harbor, Japan,  Nagoya, Japan and Okazaki, Japan from October 
1945 to December 1945, none of which locales is located 
closer than 175 miles from Hiroshima or 325 miles from 
Nagasaki.  The veteran's service records do not indicate that 
he served in Nagasaki or Hiroshima, but convey that he sailed 
from Wakayama Harbor to Nagoya, where he remained with this 
unit until his transfer to Okazaki.  His then-contemporary 
diary entries likewise make no mention of travels to Nagasaki 
or Hiroshima.  This evidence preponderates against the 
veteran's claim based on the "radiation-exposed veteran" 
presumption contained in 38 C.F.R. § 3.309(d).

The Board also determines that the evidence weighs against 
the veteran's service connection claim under 38 C.F.R. § 
3.311 governing radiogenic diseases.  Although the veteran's 
bladder cancer qualifies as a "radiogenic disease," as 
defined by § 3.311(b)(2), the competent medical evidence does 
not support a finding that this disease arose as a result of 
in-service exposure to ionizing radiation.  VA made the 
appropriate requests for information, to include the DD Form 
1141, his SMRs, DSWA records, and DTRA documents, as required 
under § 3.311(a)(2)(iii).  As discussed above, the veteran's 
military records do not establish his presence at either of 
the sites at which he claims to have had radiation exposure 
(i.e., Nagasaki or Hiroshima), but instead, place him at 
least 175 miles away throughout his term of overseas service.  
Thus, it cannot be determined that the veteran was exposed to 
such radiation as a result of participation in the occupation 
of either of these Japanese cities during his active service, 
as required by § 3.311(c).  Moreover, the Director of OHS 
estimated the veteran's in-service radiation dose levels to 
be commensurate with the annual dose limit for the general 
public (0.1 rem), and pursuant to the request of the Director 
of the CPS, Dr. L.R.D., the Chief Public Health and 
Environmental Hazards Officer, indicated that statistical 
analysis established a 0.15 percent chance that the veteran 
active service in Japan caused his bladder cancer.  Dr. 
L.R.D. thus expressly determined that it was unlikely that 
the veteran's bladder cancer was caused by any in-service 
exposure to ionizing radiation.  In light of the above 
evidence, the Board must deny this claim.      

The Board further determines that the evidence preponderates 
against the veteran's claim on a direct service connection 
basis.  While the veteran currently has a diagnosis of 
bladder cancer, the evidence of record does not suggest that 
he incurred this disability during service.  The veteran's 
SMRs are negative of any diagnosis of or treatment for 
bladder cancer, and the record reveals that he did not 
receive a diagnosis of this disease until many years after 
service.  The Board may consider in its assessment of a 
service connection claim the passage of a lengthy period of 
time wherein the veteran has not been diagnosed with the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  In the instant case, 
the veteran's bladder cancer diagnosis occurred in 1987, some 
40 years after discharge.  An absence of relevant evidence 
for such duration weighs against the veteran's claim of 
direct service connection.  Maxson, supra.  In addition, the 
competent medical evidence of record does not link the 
veteran's bladder cancer to this active service.  
Accordingly, the Board denies the claim based on direct 
service connection.    

The Board also acknowledges the veteran's contention about 
the etiology of his bladder cancer.  As a layperson, however, 
he is not competent to provide a medical opinion about such 
causation.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espititu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While 
the veteran is certainly competent to describe symptoms, 
without an indication in the record that he has had the 
relevant medical training, he is not competent to provide an 
opinion on whether an etiological relationship exists between 
his active service and his cancer.  As a result, his own 
assertions are not probative to the critical issue in this 
case of whether the veteran's bladder cancer was caused or 
aggravated by his active service.         


IV. Conclusion
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  



ORDER

Service connection for urinary bladder cancer, claimed as due 
to exposure to ionizing radiation, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


